Citation Nr: 1752097	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for bilateral tinea cruris.

2.  Entitlement to a compensable rating for postoperative hemorrhoidectomy.

3.  Entitlement to a compensable rating for a pilonidal cyst.  


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased ratings for postoperative hemorrhoidectomy and a pilonidal cyst were previously before the Board in June 2014 and February  2017 and remanded for further development. The issue of entitlement to an increased rating for bilateral tinea cruris was remanded in June 2014, and adjudication was stayed in February 2017 pending a decision by the United States Court of Appeals   for the Federal Circuit in Johnson v. Shulkin, 862 F.35 1351 (Fed. Cir. 2017). After the stay was lifted, the Board remanded the Veteran's increased rating claim for bilateral tinea cruris for further development in August 2017.  The requested development was completed, and the case has been returned to the Board for      further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA    will notify the appellant if further action is required.


REMAND

In the February 2017 and August 2017 remands, the Board directed the AOJ to obtain all outstanding VA treatment records dated May 2014 to the present.  Although a June 2017 supplemental statement of the case (SSOC) indicates that  VA treatment records were received in March 2017, the March 2017 document referred to in the SSOC only contains a May 2014 VA examination report. Accordingly, the Board finds that a remand is necessary in order to obtain and associate with the claims file all outstanding VA treatment records dated May   2014 to the present.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 3.159(c)(2) (2017).  

Additionally, in the August 2017 remand, the Board directed the AOJ to provide  the Veteran with new VA examination to assess the current severity of his service-connected tinea cruris.  The Veteran was subsequently scheduled for a VA examination; however, the record shows that the examination request was later canceled.  An October 2017 note in the electronic claims file indicates that the Veteran has been hospitalized with an unknown release date. On remand, the AOJ should attempt to obtain records of treatment from the Veteran's hospitalization.  Additionally, the AOJ should attempt to contact the Veteran and ask him if he is now able to attend a VA examination or whether he expects to be able to attend   one in the near future.  If so, another VA skin examination should be scheduled     in accordance with the terms of the Board's August 2017 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated May 2014 to the present.  If his October 2017 hospitalization is at a VA facility, all inpatient treatment records from this hospitalization should also be requested. If no records are available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  Ask the Veteran to provide the name and address of the treatment facility where he was hospitalized in October 2017 and all medical care providers who have treated him for a skin disability, postoperative hemorrhoidectomy, and/or a pilonidal cyst.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are not available,     the Veteran should be notified of such.

3.  Contact the Veteran and ask whether he is currently able to attend a VA examination or whether he expects to be able to attend one in the near future.  All attempts and responses should be documented in the claims file.  

4.  If the Veteran is able, schedule him for a VA skin examination to determine the current severity of his service-connected tinea cruris.  The claims file must be reviewed by the examiner.  All indicated testing must     be conducted, and all pertinent symptomatology must be reported.  If the Veteran has other skin disabilities that are associated with or a maturation of the service connected tinea cruris the examiner should so state.  For all pathology associated with the Veteran's tinea cruris, the examiner should address the following:

a.  The percentage of the entire body that is affected by the disorder and a description       of each affected area;

b.  The percentage of the exposed areas of the body that are affected;

c.  Whether treatment for the condition requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so,     the annual duration that it is required; and 

d.  Whether the Veteran continues to use Clobetasol or any other topical corticosteroid for tinea cruris.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought      on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




